Order entered July 28, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00872-CV

               ELECTRIC RELIABILITY COUNCIL OF TEXAS, Appellant

                                               V.

   PANDA POWER GENERATION INFRASTRUCTURE FUND, LLC D/B/A PANDA
                   POWER FUNDS, ET AL, Appellees

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-16-0401

                                           ORDER
                            Before Justices Lang, Evans, and Stoddart

       Before the Court is appellant’s July 24, 2017 “Emergency Motion Requesting That

Appeal Be Considered on a Sworn Record.” We DENY the motion and ORDER that the clerk’s

record and reporter’s record be filed in accordance with the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 35.1, 35.3.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE